In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 06-3223
UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
                              v.

SHAWN W. BLAND,
                                        Defendant-Appellant.
                        ____________
          Appeal from the United States District Court
               for the Central District of Illinois.
          No. 05 CR 30050—Jeanne E. Scott, Judge.
                        ____________
  ARGUED MARCH 26, 2007—DECIDED FEBRUARY 25, 2008
                    ____________


 Before ROVNER, WILLIAMS, and SYKES, Circuit Judges.
  SYKES, Circuit Judge. After a jury found him guilty of
armed bank robbery and using a firearm during that
offense, Shawn Bland was sentenced to consecutive
terms of 63 and 84 months’ imprisonment. On appeal,
Bland argues he is entitled to a new trial because the
government failed to disclose potential Brady materials
until after his trial. Bland also faults the district court
for not conducting an independent in camera review of
these materials and instead simply accepting the govern-
ment’s characterization of their contents. Because Bland
has not established that the government committed a
Brady violation and the district court had no independent
duty to review the putative Brady materials, we affirm.
2                                              No. 06-3223

                     I. Background
  On the morning of March 24, 2005, Vania Anderson, a
teller at the National City Bank in Springfield, Illinois,
saw an African-American male walk into the bank wear-
ing a gray hooded sweatshirt with the hood pulled tightly
around his face. The man produced a small black handgun
and announced he was robbing the place. The robber
tossed a black bag over the teller counter at Stacy Hun-
tington, another teller. As Huntington bent down to pick
up the bag, the robber warned her not to trigger any
alarms. The robber then ordered two other bank employ-
ees, Wendy Friedrich and Linda Brown, to come out of
their offices, presumably so he could keep an eye on them.
As he had with Huntington, the robber warned them not
to set off any alarms. Once Brown was out of her office, the
robber pulled the slide of the gun back, emphasizing he
was ready to use it.
  Brown, who was the bank’s office manager, told the
other employees to follow the robber’s instructions. While
the other employees held their hands up where the robber
could see them, Huntington emptied her cash drawer
into the black bag before handing it to Anderson, who
did the same with her drawer. The robber then took back
his bag, now filled with cash, and asked if there was a
vault. Brown responded that the employee with access
to the vault had not yet arrived for the day. When the
robber asked where the back exit of the bank was, Brown
said that door was locked. She explained that the keys
were in her pocket, but said she would need to lower her
hands to get them. Apparently dissatisfied with this
answer or simply not wanting to remain in the bank
any longer, the robber made his getaway through the
bank’s front door, escaping with over $4500 in cash. With
the robber gone, Brown locked the bank’s doors, and
Huntington and Anderson set off alarms. Janet Moser, a
customer sitting in her car outside the bank, sensed
No. 06-3223                                              3

something was amiss inside the bank and followed
the robber for a few blocks before eventually losing sight
of him. The police arrived at the bank within five minutes.
  A crime technician with the Springfield Police Depart-
ment lifted a partial palm print, a hand heel print, and
some fingerprints from the inside surface of the bank’s
front doors. Testimony at trial established that those
doors were cleaned nightly by housekeeping. The prints
were later identified as Bland’s. Eyewitnesses Friedrich,
Brown, and Huntington were interviewed by FBI Special
Agent Terrence Moody; Janet Moser was interviewed
by the Springfield police. A week or two later, Agent
Moody and another FBI Special Agent, Chris Pyle, pre-
sented a photo array containing Bland’s photo to Ander-
son, Friedrich, and Huntington. Anderson and Friedrich
identified Bland as the robber; Huntington identified a
different person.
  In the meantime, three days after the robbery, Bland
was arrested for driving on a suspended license, and a
search of his car turned up a small black handgun. Bank
employees later identified the gun as similar to the one
used in the robbery. Bland was detained on state charges
in the Logan County Jail; while there, he made several
taped telephone calls in which he referred to giving his
sister $4000 to hold for him. On April 2, 2005, Springfield
Detective James Graham and Special Agent Moody
conducted a videotaped interview of Bland. Bland initially
denied having been at the bank on the day of the rob-
bery; he later admitted being in the bank, but only to
obtain penny rolls for his mother. Bank employees said
that no one had come to the bank asking for penny rolls
on the day—or even the week—of the robbery. During the
videotaped interview, Graham used various ruses and
false statements—e.g., falsely telling Bland that the
police found marked bills in Bland’s personal belongings.
Bland was interviewed a second time on April 7, this time
by FBI Agents Moody and Pyle.
4                                               No. 06-3223

  On June 2, 2005, a grand jury indicted Bland on one
count of armed bank robbery, 18 U.S.C. § 2113(a) and (d),
one count of carrying and using a firearm during a crime
of violence, 18 U.S.C. § 924(c)(1), and one count of posses-
sion of a firearm by a convicted felon, 18 U.S.C. §§ 922(g)
and 924(a)(2). The district court granted Bland’s motion
to sever the possession count, and a jury trial on the bank
robbery and § 924(c) counts commenced on December 5,
2005.
  The basic sequence of events comprising the robbery
was uncontested at trial; the central issue was identifica-
tion. Some of the eyewitness testimony on that point
was inconsistent. Anderson thought the robber had a thin
mustache, Huntington thought he had a goatee, and
Brown said he was clean-shaven. Anderson identified
Bland as the robber both in the photo lineup and in court.
Friedrich, though confident she had correctly identified
the robber previously in the photo array, could not say
at trial that Bland was definitely the robber. Huntington,
who had picked someone else from the photo array,
positively identified Bland in court as the robber.
  Bland’s girlfriend, Candice Burton, also testified at trial
to explain her activities with Bland on the day of the
crime. She said Bland accompanied her to a dental ap-
pointment in the morning but left, ostensibly to get his
car jumped. When Bland rejoined her later at his
mother’s house, she heard him tell his sister that he
wanted her to “put some money up” for him. Burton also
testified that she and Bland went shopping later that day
with Bland’s sister. Although he was unemployed, Bland
gave his sister and Burton $200 apiece, in $100 bills, to
spend. He also paid cash for clothing and Air Jordan
basketball shoes for himself. Detective Graham also
testified at trial, among other law enforcement witnesses.
He authenticated the videotape of the interview he and
No. 06-3223                                             5

Special Agent Moody conducted of Bland, and admitted to
using lies and other ruses during that interview.
   The jury returned verdicts of guilty on both counts. On
January 19, 2006, before Bland was sentenced, a local
newspaper ran an article reporting that the Illinois
State Police were investigating allegations of misconduct
against Detective Graham involving three cases in 1999
and another in 1994. The 1994 case purportedly in-
volved his withholding of interview reports and intimidat-
ing a witness in a murder case. Alerted to this informa-
tion, the Assistant U.S. Attorney responsible for Bland’s
case sent a letter dated January 23, 2006, to the Spring-
field Police Department requesting the investigative
files related to Graham. The materials (eventually num-
bering over 4000 pages) were reviewed by the Assistant
U.S. Attorney, and on May 1, 2006, the government
filed a disclosure statement advising the district court
that the files contained no Brady material and therefore
did not warrant in camera review. The court invited a
response from Bland, but he did not respond. He did not
request to examine the materials, ask the court to
review the files in camera, or move for a new trial. The
district court then entered an order directing the gov-
ernment to disclose any material relating to Bland or his
case. Beyond that, however, the court said no further
action regarding the files was required, in light of “the
substantial evidence of Defendant’s guilt presented
at trial” and the fact that “other evidence corroborated
Detective Graham’s testimony.”
  The government responded that none of the materials
in the Graham misconduct investigation concerned
Bland or the bank robbery for which he stood convicted.
The case then proceeded to sentencing. Bland was sen-
tenced to a total of 147 months’ imprisonment—63 months
for the bank robbery and 84 months consecutive for
6                                               No. 06-3223

carrying and using a firearm during a crime of violence.
Bland appeals.


                      II. Discussion
  Bland’s appeal asserts a violation of Brady v. Maryland,
373 U.S. 83 (1963), in connection with the government’s
posttrial disclosure of the misconduct investigation
regarding Detective Graham. Because Bland did not
claim a Brady violation or otherwise respond to the gov-
ernment’s disclosure in the district court, we review his
Brady claim for plain error. United States v. Barker, 467
F.3d 625, 629 (7th Cir. 2006) (citing United States v. Stott,
245 F.3d 890, 900 (7th Cir. 2001)).
  Brady set forth the now familiar principle that “the
government has the affirmative duty to disclose evidence
favorable to a defendant and material either to guilt or
punishment.” United States v. Fallon, 348 F.3d 248, 251
(7th Cir. 2003). A successful Brady challenge requires
a defendant to show “(1) that the prosecution suppressed
evidence; (2) that the evidence was favorable to the
defense; and (3) that the evidence was material to an
issue at trial.” United States v. Silva, 71 F.3d 667, 670 (7th
Cir. 1995) (citing United States v. White, 970 F.2d 328, 337
(7th Cir. 1992) & United States v. Hartmann, 958 F.2d
774, 790 (7th Cir. 1992)). Evidence is material if “there
exists a ‘reasonable probability’ that its disclosure to the
defense would have changed the result of the trial.” Silva,
71 F.3d at 670 (citing Kyles v. Whitley, 514 U.S. 419, 433
(1995); United States v. Bagley, 473 U.S. 667, 682 (1985) &
United States v. Boyd, 55 F.3d 239, 245 (7th Cir. 1995)).
The prosecution has “a duty to learn of any favorable
evidence known to the others acting on the government’s
behalf in the case, including the police.” Kyles, 514 U.S. at
437. The government’s Brady obligation encompasses
No. 06-3223                                             7

impeachment evidence. United States v. Dabney, 498 F.3d
455, 459 (7th Cir. 2007).
  Bland contends he should receive a new trial because
the government suppressed the materials relating to
Graham’s misconduct investigation that could have been
used to impeach Graham and the investigative methods
used by the Springfield Police Department. There is no
dispute that the first two elements of a Brady violation
are present here: the government admits it should have
known about and disclosed the Graham misconduct
investigation prior to trial, and also concedes its poten-
tial relevance for impeachment purposes. See Ienco v.
Angarone, 429 F.3d 680, 683 (7th Cir. 2005) (evidence
is “suppressed” within the meaning of Brady if “the
prosecution failed to disclose the evidence in time for
the defendant to make use of it, and . . . the evidence
was not otherwise available to the defendant through
the exercise of reasonable diligence”); United States v.
Baker, 453 F.3d 419, 422 (7th Cir. 2006) (“Evidence
favorable to a defendant includes . . . impeachment . . .
evidence.”). The central issue in this appeal concerns
whether the Graham misconduct files were material to
an issue at Bland’s trial. They were not.
  First, even assuming the files would have undermined
Graham’s credibility, Graham’s testimony—a mere 11
pages of the trial transcript—was limited to summarizing
what was said during the videotaped interview he and
Moody conducted with Bland. The videotape itself was
the best evidence of the contents of the interview, and it
fully corroborated Graham’s summary testimony. Bland
stipulated to the accuracy of the videotape and did not
object to its admission into evidence; he never claimed
Graham coerced him into making a statement. The
statement was largely exculpatory in any event; Bland
denied being at the bank, and later said he had been
there, but only to pick up penny rolls. Graham had no
contact with any other witnesses in Bland’s case. Graham’s
8                                             No. 06-3223

testimony played such a small role in the trial that it
was immaterial whether the jury might have discredited
it based on evidence from the misconduct investigation.
There is nothing to suggest that the misconduct inves-
tigation encompassed Graham’s limited participation in
Bland’s case.
  Moreover, the evidence of Bland’s guilt was overwhelm-
ing: (1) Bland’s palm and fingerprints were found on the
door through which the robber left the bank; (2) Bland’s
videotaped statement reveals that he changed his
story about going to the bank, and the version he settled
on was implausible in light of other evidence; (3) Bland
was found three days after the robbery in possession of
a gun witnesses identified as similar to the one used in
the robbery; (4) two tellers identified Bland in a photo
lineup and at trial; (5) Bland, who was unemployed, had
a significant amount of money to spend after the robbery;
and (6) after the robbery, Bland was overheard on several
occasions saying he had given his sister money to hold
for him. In short, it is not reasonably probable that
evidence relating to Graham’s misconduct investigation
would have changed the trial’s outcome. United States v.
Agurs, 427 U.S. 97, 109-10 (1976) (“The mere possibility
that an item of undisclosed information might have
helped the defense, or might have affected the outcome
of the trial, does not establish ‘materiality’ in the con-
stitutional sense.”); Silva, 71 F.3d at 670.
   Bland also asserts that the district court was obligated
to conduct an independent examination of the purported
Brady materials rather than rely on the government’s
representations regarding their materiality. He invites
us to fashion a rule requiring the district court to con-
duct an independent Brady review of the government’s
files and asks us to remand the case for an in camera
examination of Graham’s misconduct files. We decline to
do so.
No. 06-3223                                                9

   It is well-established that the decision whether to re-
view purported Brady materials in camera is entrusted
to the district court’s sound discretion, see United States
v. Phillips, 854 F.2d 273, 277 (7th Cir. 1988) (citing United
States v. Valona, 834 F.2d 1334, 1341 (7th Cir. 1987)
(“Generally, the decision[ ] whether to conduct an in
camera review of government files . . . [is] committed to
the sound discretion of the district judge.”)), and mere
speculation that a government file might contain Brady
material is not sufficient, United States v. Mitchell, 178
F.3d 904, 907 (7th Cir. 1999); United States v. Navarro,
737 F.2d 625, 631 (7th Cir. 1984). The district court is
under no general independent duty to review government
files for potential Brady material. Dabney, 498 F. 3d at
459; Mitchell, 178 F.3d at 908; see also United States v.
Hernandez, 31 F.3d 354, 361 (6th Cir. 1994) (absent some
indication of misconduct by the government, the district
court is not required to conduct an in camera review to
verify government’s assertions as to materiality under
Brady); but see United States v. Kiszewski, 877 F.2d 210,
216 (2d Cir. 1989) (court should not rely on the govern-
ment’s representations regarding Brady materiality of
potential impeachment evidence where credibility is the
central issue in the case).
  Here, the district court did not abuse its discretion in
refusing to conduct an independent in camera review of
the files relating to Graham’s misconduct investigation.
As the court noted, Bland did not request such a review,
Graham’s testimony was fully corroborated by the video-
tape and other evidence at trial, and the evidence of
Bland’s guilt was substantial. Accordingly, the judg-
ment of the district court is AFFIRMED.



                   USCA-02-C-0072—2-25-08